Citation Nr: 0809173	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-08 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for cardiomyopathy.

3.  Entitlement to a 10 percent disability rating for 
sinusitis prior to March 8, 2005.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1994 to 
February 1998, and from September 2001 to May 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Wilmington, 
Delaware, Department of Veterans Affairs (VA), Regional 
Office (RO). 

In his January 2006 VA Form 9, the veteran indicated that a 
10 percent evaluation for sinusitis would satisfy his appeal 
with respect to this issue.  Thereafter, in a March 2007 
rating decision, the rating for sinusitis was increased to 10 
percent, effective March 8, 2005.  Although the RO considered 
this to be a complete grant of the benefit sought on appeal 
with respect to this issue, the Board does not since the 
veteran has not been granted a 10 percent evaluation for the 
initial evaluation period prior to March 8, 2005.  


REMAND

On VA Form 9 (Appeal to Board of Veterans' Appeals) filed in 
January 2006, the veteran requested a hearing at the RO 
before the Board.  As there is nothing in the record to 
indicate that the requested hearing has been scheduled, the 
Board finds that a remand is required to ensure compliance 
with the veteran's hearing request.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

The veteran should be scheduled for a 
Travel Board hearing in accordance with 
the docket number of his appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007). 



